    IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )      CRIMINAL ACTION NO.
      v.                        )        2:03cr213-MHT
                                )             (WO)
JOHNNY NEWMAN                   )

                        OPINION AND ORDER

     This court adjudged defendant Johnny Newman guilty

of two violations charged in an amended petition for

revocation of supervised release: on April 27 and May

9, 2018, he tested positive for marijuana and admitted

to using the drug.        He now asks the court to sentence

him as follows based on these two violations as well as

a   third   positive    marijuana   test   on   June   14,   2018,

reported by the U.S. Probation Office: imprisonment of

six days, to be served in three two-day spans when he

is not working.        He also proposes that, for any future

positive drug test, the court sentence him based on the

“swift and certain” model of punishment pioneered by

Hawaii’s Opportunity Probation with Enforcement (HOPE)

program.    For the reasons that follow, the court will
revoke Newman’s supervised release and sentence him as

he proposes for his three past violations; the court

will also accept his proposed HOPE model for future

positive marijuana tests, albeit as modified in this

opinion.



                             I.     BACKGROUND

      Newman is 52 years old.               In 2005, he pled guilty to

being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1).               This court sentenced him to

151   months     of    imprisonment,          to    be   followed       by   five

years of supervised release.

      Since beginning supervised release in July 2016,

Newman has tested positive for marijuana use at least a

dozen    times.        In   December        2016     and       March   2017,   he

admitted to using marijuana.                       He told the Probation

Office    that    he    uses      the       drug    as     a    form   of    pain

management for an employment-related knee injury.                              See

Noncompliance Summary (doc. no. 59) at 2.                          Following a


                                        2
hearing, the court ordered continued supervised release

and a full substance-abuse assessment.                   See April 2017

Order (doc. no. 65).              He began receiving outpatient

substance-abuse        treatment        at   the   Chemical    Addictions

Program (CAP) in Montgomery, Alabama.

       Nevertheless,        Newman          has    continued    to    use

marijuana.         In July 2017, after he submitted his sixth

positive     drug     screen      for       marijuana,   the   Probation

Office filed a petition for revocation of supervised

release.      See July 2017 Revocation Petition (doc. no.

68).      Pending resolution of the revocation petition,

the court modified Newman’s conditions of supervised

release.     Among other modifications, the court required

that he live in a residential re-entry center under

contract with the Federal Bureau of Prisons (BOP) for a

term    of   180    days,   and    continue        attending   outpatient

treatment at CAP.           See August 2017 Order (doc. no. 79)

at 1-2.




                                        3
      On   September    8,    2017,     the   residential     re-entry

center dismissed Newman for using synthetic marijuana.

The    Probation       Office        subsequently       amended     its

revocation    petition       to    include    this    incident.      On

October 13, 2017, after a hearing, and by agreement of

all    involved,       the    court      dismissed      the   amended

revocation    petition,      and    modified    the    conditions   of

supervised release to require that Newman (1) continue

attending outpatient treatment at CAP; (2) receive a

medical     assessment       to    diagnose    his     reported    knee

problem,     and   obtain         treatment    if     necessary;    (3)

continue      to   maintain           employment;       (4)    receive

mental-health counseling at least twice a month; and

(5) participate in an alcohol-monitoring program and

abstain from using alcohol.               See October 2017 Order

(doc. no. 100) at 1-2.               The court further ordered,

based on the agreement of all involved, that Newman

need not reside at the residential re-entry center.




                                    4
       Unfortunately,        Newman’s          marijuana          use       persisted.

In     March     2018,    he      pled        guilty       to     11    violations,

including        testing       positive            for        marijuana          on    six

different        occasions        between          September          and     December

2017.     See Judgment (doc. no. 117).                        The court modified

his conditions of supervised release by sentencing him

to 15 days in jail, to be served on weekends.

       This     opinion        arises         out        of     another          amended

revocation        petition        filed       on     May        22,    2018,          which

alleged three violations.                 The first two are for using

marijuana--based on his positive tests for the drug on

April 27 and May 9, 2018--and the third is for failing

to report for drug screening on May 17, 2018.                                         This

court     adjudged        Newman         guilty          of      the        first      two

violations and the government dismissed the third.                                     See

June    Order     (doc.    no.     133).            According          to    a    status

update         provided      by      the           Probation           Office,          he

subsequently tested positive for marijuana on June 14,




                                          5
2018, and admitted to using the drug.            See June Status

Report (doc. no. 136) at 1.

      Newman reports that he uses marijuana to alleviate

chronic knee pain, which is aggravated by his work at

the Cash Saver grocery store.1            Although he has been

diagnosed with “osteoarthritis of knee,” Patient Care

Summary    (doc.   no.      148-1)   at    1,    he    has    faced

bureaucratic     and     financial   obstacles    to    obtaining

medical      treatment,      including      orthopedic        care.

According to Newman, his limited hours at Cash Saver do

not    qualify     him     for   employer-sponsored          health

insurance.




    1. In June 2018, the Probation Office filed a
status update alleging that Newman’s counselor at CAP
reported that he “openly admitted during a group
treatment session that he tells his probation officer
that he is in pain so that he can continue smoking
marijuana.” June Status Report (doc. no. 136) at 1.
The court gives this information little weight because
it is unreliable double hearsay, and because the
inference to be drawn from Newman’s purported statement
is unclear. His alleged statement does not affect the
outcome of this opinion.
                           6
     The most recent development in Newman’s case is

encouraging.     On October 3, 2018, his probation officer

reported      that,        since           being      placed      on        an

alcohol-monitoring device in October 2017, Newman had

undergone almost 1,400 alcohol tests without having any

“issues with [him] consuming alcohol.”                      October Status

Report, (doc. no. 152) at 1.                   The probation officer

recommended      that     the       alcohol-monitoring          device      be

removed,   and    the     court      had     the     device    removed      on

October    26,    2018.          See       Order   Suspending      Special

Condition (doc. no. 153) at 2.



                         II.     LEGAL FRAMEWORK

     As a general rule under 18 U.S.C. § 3583(g)(4), if

a   defendant    “tests        positive      for     illegal    controlled

substances    more      than    3   times     over    the     course   of   1

year,” the court must revoke his supervised release and




                                       7
sentence him to a term of imprisonment.2                 But this rule

has an exception.          Specifically, when a defendant fails

a    drug   test,    the   “court   shall     consider     whether    the

availability of appropriate substance abuse treatment

programs,       or    an     individual’s        current       or    past

participation in such programs, warrants an exception”

to     mandatory      revocation        and     imprisonment         under

§ 3583(g).      18 U.S.C. § 3583(d).3

      Even if the exception to mandatory revocation is

warranted,      the    court    still     has    the     authority      to

exercise its discretion to revoke supervised release

and    impose    a    term     of   imprisonment       based    on    the



    2. While the Probation Office invokes subsection
(1) of § 3583(g), the court believes subsection (4) is
more appropriate.
    3.   Guidelines   commentary   also   confirms   this
exception. See United States Sentencing Commission,
Guidelines Manual § 7B1.4, comment. (n.6) (Nov. 2018)
(USSG) (“In the case of a defendant who fails a drug
test, the court shall consider whether the availability
of   appropriate   substance   abuse   programs,   or   a
defendant’s current or past participation in such
programs, warrants an exception from the requirement of
mandatory   revocation   and   imprisonment    under   18
U.S.C. § . . . 3583(g).”).
                            8
defendant’s       violations.         In    fact,     after   considering

several      of       the      factors         set      forth        in      18

U.S.C. § 3553(a),        the     court      may   terminate     or    extend

supervised release, modify the conditions, or revoke

the   term      and     imprison      the      defendant.            See     18

U.S.C. § 3583(e).           The § 3553(a) factors the court must

consider are (1) the nature and circumstances of the

offense   and     the    history      and    characteristics          of    the

defendant; the need for the sentence imposed (2) to

afford adequate deterrence to criminal conduct, (3) to

protect   the     public      from    the    defendant,       and    (4)    to

provide   the      defendant         with    needed     educational          or

vocational        training,          medical         care,      or        other

correctional treatment; (5) the kinds of sentences and

the sentencing range established by the Guidelines; (6)

any   pertinent         policy       statements        issued        by    the

Sentencing        Commission;         (7)     the      need     to        avoid

unwarranted sentence disparities among defendants with




                                      9
similar records who have been found guilty of similar

conduct; and (8) the need for restitution.                   See id.4

      If,    upon     considering       these    factors,         the   court

revokes      supervised       release     and    imposes      a     term    of

imprisonment, it may also require the imprisonment to

be followed by a second term of supervised release.

See 18 U.S.C. § 3583(h).             There are no minimum lengths

for   any     new     terms    of    imprisonment      and        supervised

release.       See     18 U.S.C. § 3583(e)(3)          and    (h).         For

Newman,      the    combined     length     of   any    new       terms    of

imprisonment and supervised release cannot exceed five

years.      See id.



                              III.   ANALYSIS

      Because Newman has tested positive for marijuana

more than three times over the course of the past year,




    4. These factors are set forth in 18 U.S.C.
“section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),
(a)(4), (a)(5), (a)(6), and (a)(7).”       18 U.S.C.
§ 3583(e).
                         10
he is potentially subject to mandatory revocation and

imprisonment under § 3583(g).                      Nevertheless, the court

finds     that     both       the     “availability            of     appropriate

substance       abuse       treatment      programs”--namely               CAP--and

Newman’s    “current          [and]     past       participation           in   such

programs,       warrant[]       an    exception”          to    the       mandatory

revocation of his supervised release and imprisonment

under § 3583(g).            18 U.S.C. § 3583(d).

       Just because Newman is not subject to mandatory

revocation,       however,          does     not    mean       that      the    court

cannot    exercise      its     discretion          to     revoke        supervised

release and impose a term of imprisonment based on his

violations.        See, e.g., United States v. Crace, 207

F.3d     833,    837    (6th        Cir.     2000)       (stating        that    the

§ 3583(d) exception to mandatory revocation “restore[s]

discretion to the district judge” to decide whether to

revoke    supervised          release).            Instead,         as    discussed

above, the court must consider several of the factors

in     § 3553(a)       to     determine        whether         his       violations


                                        11
warrant    modifying      Newman’s         conditions    of     supervised

release    or   revoking      the     term    and    sentencing    him    to

imprisonment.         See 18 U.S.C. § 3583(e).

       In considering the § 3553(a) factors, the court

will first analyze the applicable Guidelines range and

policy    statements.           See   18     U.S.C. § 3553(a)(4)-(5).

Since Newman’s most serious violation is classified as

Grade C,5 the Guidelines provide that the court may

revoke,    extend,      and   modify       the   terms    of    supervised

release.        See    United    States       Sentencing       Commission,

Guidelines      Manual    § 7B1.3(a)(2)          (Nov.   2018)     (USSG).

Nonetheless, Guidelines commentary generally recommends

revocation for Grade C violations by defendants who,

like    Newman,   had     previously         violated    conditions      and

been kept on supervised release.                    See id. at § 7B1.3,

comment. (n.1).          In the case of revocation, Newman’s




    5. When a defendant has more than one violation of
the conditions of supervised release, “the grade of
violation is determined by the violation having the
most serious grade.” USSG § 7B1.1(b).
                          12
Guidelines    sentencing      range     is    8    to   14     months      of

imprisonment.       See id. at § 7B1.4(a).              This range is

based on the combination of his Grade C violation and

his criminal history category of VI, as determined when

he was originally sentenced.           See id.

    Yet     Newman’s       Guidelines        sentencing           range    is

advisory, not binding.         See United States v. Hofierka,

83 F.3d 357, 361 (11th Cir. 1997).                And importantly, as

indicated above, the Guidelines range is but one factor

among many enumerated in § 3553(a) that the court is

required     to    consider   before        modifying     or       revoking

supervised release.        See 18 U.S.C. § 3583(e).

    Based     on   the    court’s     consideration          of    all    the

relevant    factors      enumerated    in    § 3553(a),6          the   court

will revoke Newman’s supervised release, and sentence

him to three two-night jail stays, to be followed by a



    6. As stated above, the relevant factors under 18
U.S.C. § 3583(e) are “section 3553(a)(1), (a)(2)(B),
(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
(a)(7).” 18 U.S.C. § 3583(e).

                                 13
new term of supervised release that will conclude in

July 2021, when his original supervised release term

was scheduled to end.7   As a new condition of supervised

release, each time Newman fails a marijuana test, he

will immediately be incarcerated for a brief period of

time.8   The court considers the six nights in jail for




    7. These brief jail stays are designed to prevent
Newman from losing his job. Maintenance of employment
is key to preventing recidivism.    See, e.g., John H.
Laub & Robert J. Sampson, Understanding Desistance from
Crime, 28 Crime & Just. 1, 13 (2001) (asserting, based
on literature review, that “stable employment” appears
to be one of the most         important “pathways to
desistance” from crime).

    8.    Intermittent   confinement    “during   nights,
weekends, or other intervals of time” is authorized as
a discretionary condition of supervised release during
the    first    year   of    supervised    release,    18
U.S.C. § 3563(b)(10), but “only for a violation of a
condition of supervised release in accordance with
section 3583(e)(2) and only when facilities are
available.”      18 U.S.C. § 3583(d); see also USSG
§ 5F1.8.    The court finds that imposing intermittent
confinement as a condition here complies with 18
U.S.C. § 3583(d)’s requirements, including the three
requirements for ordering discretionary conditions set
forth in 18 U.S.C. § 3583(d)(1)-(3).


                            14
past    violations   and      new   term       of    supervised      release

requiring short jail stays for future violations to be

one integrated, package sentence.

       The sentence adopts in large part Newman’s proposal

to impose swift, certain, and short jail sanctions for

his future violations.         See Sentencing Memorandum (doc.

no. 148) at 6-8.         As discussed below, the proposal and

sentence     are   based      on    HOPE,       a     probation      program

premised     on    the     theory        that       certain    and     swift

punishment for, relatively speaking, minor infractions

may be more effective than severe punishment after an

accumulation of such infractions.



                         A.   The HOPE Program

       A Hawaii state judge started the HOPE program in

2004.     In contrast to typical probation systems where

violations     accumulate       until      a        prison    sentence   is

imposed, HOPE requires an immediate and proportionate

sanction for each violation.              See, e.g., Eric Martin, A


                                    15
Hopeful Approach, Nat’l Inst. of Justice (Oct. 2017),

https://nij.gov/topics/corrections/community/drug-

offenders/Pages/hawaii-hope-demonstration-field-

experiment.aspx      (A   Hopeful     Approach,    Nat’l   Inst.   of

Justice).

      In practice, HOPE begins with a judge delivering a

formal warning to the defendant that any violation of

probation will immediately result in a brief jail stay.

See   “Swift   and   Certain”    Sanctions    in     Probation     Are

Highly Effective: Evaluation of the HOPE Program, Nat’l

Inst.                           of                          Justice

https://www.nij.gov/topics/corrections/community/drug-

offenders/pages/hawaii-hope.aspx (last modified Feb. 3,

2012) (“Swift and Certain” Sanctions, Nat’l Inst. of

Justice).      After receiving the warning, the defendant

is subject to periodic random drug tests, where he must

take the test the same day he is notified he has been

selected for screening.          See id.          If the defendant

fails to appear for the drug test, a bench warrant is


                                 16
issued and served immediately.                 See id.           If he fails

the drug test, he is immediately arrested and brought

before a judge within 72 hours.                    See id.           When the

defendant      is    found    to    have    violated         the    probation

terms,   he    is    immediately         sentenced      to   a     short    jail

stay.    See id.        The typical sentence is for several

days and is servable on the weekend if the defendant is

employed;      however,       the    length       may    increase          after

repeated violations.          See id.       A third or fourth missed

or failed drug test may result in mandatory residential

treatment.      See id.

    Since      its   founding       in    2004,   the    HOPE       model    has

spread to many jurisdictions across the country.                           As of

2016,    “at    least        160    HOPE-like        replications”           had

reportedly taken place in the United States.                        Daniel S.

Nagin, Project HOPE: Does it Work?, 15 Criminology &

Public Policy 1001, 1005 (Nov. 2016).

    While empirical evaluations of the HOPE model show

mixed results, there has been reported success in some


                                     17
jurisdictions.         The Department of Justice’s research

and     evaluation      agency,     the   National      Institute      of

Justice (NIJ), has funded three studies of the HOPE

program: the initial 2007 Hawaii HOPE experiments, a

follow-up      of     the     original    Hawaii     cohort,     and    a

subsequent study of four jurisdictions in the mainland

United States.         See A Hopeful Approach, Nat’l Inst. of

Justice.        The    first     study    produced      very    positive

results.       For example, compared to probationers in a

control group, after one year HOPE participants were

55 % less likely to be arrested for a new crime, 72 %

less likely to use drugs, and 53 % less likely to have

their     probation         revoked.       “Swift       and     Certain”

Sanctions,      Nat’l       Inst.   of    Justice.        The     Hawaii

follow-up study also had positive results, although to

a     lesser        degree.         Compared       to     conventional

probationers, HOPE participants averaged slightly fewer

new charges and probation violations, as well as fewer




                                    18
returns to prison.        See A Hopeful Approach, Nat’l Inst.

of Justice.

      Nevertheless, NIJ reports that the latest study--“a

strict      replication    of   the   HOPE   program”       in     four

jurisdictions        in   Oregon,     Texas,       Arkansas,       and

Massachusetts--“was not able to replicate the earlier

promising findings from evaluations of HOPE in Hawaii.”

Id.    Even though the latest study “showed reductions in

property and drug offenses, the [four jurisdictions]

did   not    experience    similar    reductions     in    probation

violations and revocations across the board as was seen

in an initial evaluation in Hawaii.”           Id.

      This    most    recent    four-jurisdiction         study     was

published in a special issue of Criminology & Public

Policy, along with the results of two separate studies

of    HOPE-style     programs   in    Washington     and    a     small

Delaware city.        The Delaware city study did not find

“evidence of HOPE’s effectiveness compared to probation

as usual,” but the Washington evaluation did.                    Nagin,


                                 19
supra, at 1006-07.9      In addition to these studies, the

Criminology   &     Public   Policy   special   issue    contains

academic commentaries with diverse views of the HOPE

model.10      The     “uniting   common    theme”       of   these

commentaries is that there is no “silver bullet” to

“materially reduce recidivism”; rather, “[a]n amalgam

of enforcement tactics and treatment alternatives is



    9. See David. J. O’Connell, et al., Decide Your
Time: A Randomized Trial of a Drug Testing and
Graduated   Sanctions   Program  for    Probationers, 15
Criminology & Public Policy, 1001, 1073 (Nov. 2016)
(Delaware city study); Zachary Hamilton, et al., Impact
of   Swift   and   Certain   Sanctions:    Evaluation of
Washington State’s Policy for Offenders on Community
Supervision, 15 Criminology & Public Policy 1001, 1009
(Nov. 2016) (Washington study).

    10.    Compare Vincent Schiraldi, Confessions of a
Failed “HOPE-er,” 15 Criminology & Public Policy 1001,
1150 (Nov. 2016) (expressing concern that depriving
people of their liberty for “frivolous acts”--“often
without due process protections”--contributes to “mass
incarceration”),    with     Mark    A.  R.    Kleinman,
Swift-Certain-Fair: What Do We Know, and What Do We
Need to Know?     15 Criminology & Public Policy 1001,
1191 (Nov. 2016) (concluding that the three studies in
the   special   issue   show    that   a “well-designed”
swift-certain-fair program “adapted to local conditions
can greatly improve outcomes compared with” supervision
as usual).
                            20
required    that   matches      individual   and   community

circumstances.”    Id. at 1006.

    A variety of academic views on the HOPE model have

also been published outside of the Criminology & Public

Policy special issue.      These range from praise for the

model’s    effectiveness   in   addressing   substance-abuse

disorders, to criticism of its failure to take into

account the individual circumstances of defendants.11

    In sum, despite inconsistent results in different

jurisdictions, there is evidence of HOPE’s success in

at least some locations.     The HOPE model may have flaws

and be far from perfect, but it has the potential to




    11. Compare Anne Lembke, Why Addiction Should Be
Considered a Disease, 57 Judges’ J. 4, 8 (2018)
(stating   that   the   effectiveness   of    “contingency
management” programs like HOPE in treating people with
substance   use   disorders   is  “[o]ne   of    the  most
consistent   findings   in   the   field   of    addiction
medicine”), with Fiona Doherty, Obey All Laws and Be
Good: Probation and the Meaning of Recidivism, 104 Geo.
L.J. 291, 334 (2016) (asserting that swift-and-certain
programs like HOPE eliminate individualized concern for
the probationer).
                            21
work effectively and fairly in certain individual and

community circumstances.



         B.   Applying the HOPE Model to Newman12

    Newman’s circumstances make him a good candidate

for the HOPE approach.        Notwithstanding his repeated

supervised-release   violations,    he   is   making   progress

re-entering   society:   he   is   employed   by   Cash   Saver

grocery store and has made headway obtaining medical

treatment for his knee pain, which may be contributing




    12. The discussion of applying the HOPE model to
Newman refers both to the six days in jail for his past
violations and the new term of supervised release
requiring short jail stays for future violations.
Granted,   the  jail   sentence   for  his   months-old
violations is not “swift and certain” punishment.
Still, the court refers to the jail time for both past
and potential future violations as the HOPE model here,
given that the sentence is one integrated package
intended to transition to and implement the HOPE
approach.   For instance, the rationale that applying
the HOPE approach to Newman’s future violations will
allow him to remain employed would make little sense if
the court first sentenced him to a lengthy jail term
for his past violations, which would likely lead him to
lose his job.
                           22
to    his    marijuana        use.        Crucially,         brief     periods       of

incarceration--as             opposed       to    a    longer    sentence--will

allow him to remain employed.                         At this time, nothing

seems       to    be    gained       from        incarcerating         Newman       for

longer, especially given that his marijuana use--and

behavior         in     general--do            not     appear         to     pose     a

significant danger to him or others.                         Moreover, certain

and     immediate             consequences             for      his         marijuana

use--combined                with         substance-abuse                  treatment,

mental-health           counseling,         and       medical    care        for    his

knees--have the potential to help him overcome his drug

problem.         These circumstances and reasons not only make

the HOPE approach a promising match for Newman, but

also    demonstrate           that    a    HOPE-like         sentence        here    is

appropriate under the factors set forth in § 3553(a).

See 18 U.S.C. 3583(e).

       The court is cognizant that, in general, the HOPE

approach         of    setting       automatic        penalties        for    future

violations             may       risk            impeding        individualized


                                          23
consideration of each defendant’s circumstances.                     See

Doherty, supra, at 334.          Judge Posner raised a similar

concern in a case outside of the HOPE context, where a

judge followed through on his promise to imprison the

defendant for two years if he violated any one of his

18   conditions   of   probation.         See    United     States   v.

Tatum, 760 F.3d 696, 697 (7th Cir. 2014).                 Judge Posner

wrote that a “judge can’t be allowed, when imposing

conditions of probation (or of supervised release) to

commit himself to a specified penalty should there be a

violation   or    violations.”            Id.        In   meting     out

punishments,     judges   must    be   able     to   consider   “[a]ny

significant changes in the defendant’s situation, such

as mental deterioration.”         Id.13




    13. It bears noting that unlike Posner’s case, the
court here is not committing itself to the same
punishment for a violation of any condition of
supervised release, but rather only for testing
positive for marijuana or failing to appear for a drug
test.
                          24
      While the court is sensitive to these concerns, it

finds that they are sufficiently mitigated by several

features here, which are dispositive to this ruling.

First, Newman is the one who is proposing the HOPE-like

scheme of automatic jail time for future failed drug

tests.14       It    is    hard    to       argue    that     the    individual

defendant’s circumstances are not being considered when

it is the individual defendant who is in large part

crafting      the    sentence.           Second,      both    the    court   and

Newman      retain   the    right       to    terminate       his    HOPE-based

sentencing scheme at any time.                     Thus, the court retains

the   full     discretion         to    consider       “[a]ny       significant

changes in [his] situation,” Tatum, 760 F.3d at 697,

and    to     make    sure        that       any     sentence       is   always

specifically         tailored          to     meet      his     then-current

circumstances.         Third, if he tests positive for drugs

three more times, the court will hold a hearing to



    14. In guaranteeing future jail time, the sentence
that Newman proposes for himself is arguably more
severe than what the court could have imposed.
                           25
re-evaluate      the     sentencing          scheme.             Thus,        the

sentencing scheme will be used only so long as it is

proving to be effective.           Finally, at any time, the

government or Probation Office may petition to change

or end the sentencing scheme.

       Accordingly, the court will adopt a sentence that

closely    mirrors     Newman’s   HOPE-based         proposal,       albeit

with some modifications.          For his past violations, the

court will revoke his supervised release and impose a

sentence of imprisonment of six days, to be served in

three two-day spans when Newman is not working.                          Those

three jail stays correspond to the April 27 and May 9,

2018,    positive      drugs   tests    for     which       he    has     been

adjudged guilty of marijuana use, as well as the June

14   positive   test     for   which    he    says     he   wants        to    be

sentenced at this time.           See June Status Report (doc.

no. 136) at 1.         Furthermore, the court will impose a

new term of supervised release that will extend to the

same    date   when    his   original    supervised         release       term


                                  26
would have ended.       All previously imposed conditions

shall remain in effect, including the regular, random

drug   testing,   and   required   substance-abuse   treatment

and mental-health counseling.       For each new instance in

which he tests positive for marijuana15--or fails to

appear for a drug test without good cause--a warrant

for his arrest will issue and he will turn himself in

to spend two consecutive nights in jail, servable when

he is not working.16       If Newman tests positive three

more   times,     the   court   will   hold   a   hearing   to

re-evaluate this sentence and treatment approach.           In




    15. The sentence scheme imposed here does not
determine what penalty Newman would receive if he tests
positive for an illegal substance other than marijuana.

    16. Newman’s proposed sentence did not contemplate
the issuance of an arrest warrant for failure to appear
for a drug test. The court will require issuance of an
arrest warrant based on failure to appear because this
is consistent with the HOPE model, and because the
sentence here would be rendered toothless if he could
continue to use marijuana without facing jail time by
simply not showing up to his drug tests.
                           27
other words, as stated, the approach will be used only

so long as it proves to be effective.

     Newman    filed     a    proposed        written    agreement     that

would   give    effect       to   his       proposed    sentence.       See

Conditional Waiver and Agreement (doc. no. 151).                        The

court will adopt the agreement (assuming Newman agrees

to   the    court’s    modifications)           --and    also   have     an

on-the-record colloquy based on its text--albeit with

minor   modifications.            In   short,    the    agreement    shall

provide that Newman will voluntarily waive a slew of

rights under Federal Rule of Criminal Procedure 32.1,

with the following understanding: if he tests positive

for the use of marijuana or fails to appear for a drug

test without good cause, the court will issue a warrant

for his arrest on the Monday following the positive

test.      Upon testing positive, he will be notified that

he is to turn himself in before 5:00 p.m. on Monday.

The court will hold a hearing the following Wednesday,

when he will be released from custody.                     Prior to the


                                       28
court issuing a warrant, he will not have a right to a

preliminary    hearing,        a    detention       hearing,      or   a

revocation hearing.     The days and times of the warrant

and   incarceration   are      subject      to   change    if   Newman’s

work hours change.      Finally, both the court and Newman

shall retain the right to withdraw from the agreement;

however, if Newman withdraws following a positive test,

a warrant shall still issue the following Monday.



                                     ***

      When it comes to criminal sentencing and supervised

release,   there   is     no       silver    bullet       for   reducing

recidivism; HOPE is not a one size fits all solution.

Still, courts must experiment with new approaches.                     A

HOPE-based sentence seems to fit Newman well and is

worth trying here, especially since he has so strongly

bought into the scheme himself.

      Accordingly, it is ORDERED that sentencing shall

resume on November 29, 2018, at 8:00 a.m., in Courtroom


                                   29
2FMJ    of   the       Frank   M.    Johnson,      Jr.,    United     States

Courthouse        Complex,     One    Church       Street,    Montgomery,

Alabama.          If    this   date        and   time     interfere     with

defendant     Johnny      Newman’s         employment,     the    court    is

willing      to    reschedule       the     date   and     time   for     the

resumption of sentencing.

       DONE, this the 26th day of November, 2018.

                                        /s/ Myron H. Thompson
                                     UNITED STATES DISTRICT JUDGE




                                      30
